Matthew Borden, admitted pro hac vice
borden@braunhagey.com
J. Noah Hagey, admitted pro hac vice
hagey@braunhagey.com
Athul K. Acharya, OSB No. 152436
acharya@braunhagey.com
Gunnar K. Martz, admitted pro hac vice
martz@braunhagey.com
BRAUNHAGEY & BORDEN LLP
351 California Street, Tenth Floor
San Francisco, CA 94104
Telephone: (415) 599-0210
Kelly K. Simon, OSB No. 154213
ksimon@aclu-or.org
AMERICAN CIVIL LIBERTIES UNION FOUNDATION OF OREGON
P.O. Box 40585
Portland, OR 97240
Telephone: (503) 227-6928
Attorneys for Plaintiffs


                             UNITED STATES DISTRICT COURT

                                 DISTRICT OF OREGON

                                  PORTLAND DIVISION

INDEX NEWSPAPERS LLC, a Washington          Case No. 3:20-cv-1035-SI
limited-liability company, dba PORTLAND
MERCURY; DOUG BROWN; BRIAN
CONLEY; SAM GEHRKE; MATHIEU                 DECLARATION OF STEVE HICKEY IN
LEWIS-ROLLAND; KAT MAHONEY;                 SUPPORT OF PLAINTIFFS’ MOTION
SERGIO OLMOS; JOHN RUDOFF;                  FOR TEMPORARY RESTRAINING
ALEX MILAN TRACY; TUCK                      ORDER AND PRELIMINARY
WOODSTOCK; JUSTIN YAU; and those            INJUNCTION AGAINST DEFENDANTS
similarly situated,                         U.S. DEPARTMENT OF HOMELAND
               Plaintiffs,                  SECURITY AND U.S. MARSHALS
                                            SERVICE
       v.
CITY OF PORTLAND, a municipal
corporation; JOHN DOES 1-60, officers of
Portland Police Bureau and other agencies
working in concert; U.S. DEPARTMENT OF
HOMELAND SECURITY; and U.S.
MARSHALS SERVICE,
               Defendants.

PAGE 1      DECLARATION OF STEVE HICKEY ISO MOTION FOR TRO AGAINST
            FEDERAL DEFENDANTS
       I, Steve Hickey, declare:

       1.      I am a Washington resident who lives in Seattle. I am a freelance photographer

whose work has been published nationally by NBC, including my coverage of protests in Seattle.

I arrived in Portland on Saturday night with the intent to film footage that would be licensed to

NBC documenting the protests and the federal response on Saturday and Sunday nights. If called

as a witness, I could, and would, testify competently to the facts below.

       2.      I have significant experience documenting riots and violent situations involving

the police, including coverage of these ongoing protests in Seattle. What I have seen and

documented these nights in Portland is markedly different than even the most explosive protests I

have covered in Seattle. The federal agents here repeatedly charge far off federal property and

beat up anyone who cannot run away in time. But I have not seen federal agents arrest those

people. Instead, they seem to be allowing them to return to the increasingly restless crowds to

spread brutal stories of how they were attacked by federal agents. I wonder if this is intentional.

       3.      On the night of July 19, I was capturing the protests in downtown Portland in

front of the Hatfield Courthouse. I did not protest, demonstrate, or get very close to the police

line. I was using a large Sony a7R IV. I was also wearing shorts, a tucked-in shirt, and gas mask.

       4.      At approximately 1 or 1:30 in the morning on July 20, I was standing near the

former site of the Elk Fountain by SW 3rd Ave. and SW Main St., trying to capture photos of the

federal agents and protestors converging in the street in front of the Courthouse. I was around

100 feet away from any federal agents.

       5.      Suddenly, I noticed a federal agent looking at me, so I looked up at him. We

locked eye contact even through our masks. I thought: Why is he looking at me?

       6.      The federal agent raised his gun, aiming it directly at me.

       7.      As soon as I realized what was happening, I turned away and raised my hand to

cover my face. An unidentified impact munition struck me in the back of my arm that was

covering my face. I am 6’3”, so it must have been intentional to aim at my head.



PAGE 2      DECLARATION OF STEVE HICKEY ISO MOTION FOR TRO AGAINST
            FEDERAL DEFENDANTS
        8.      This is a true and correct copy of a photograph I took of my elbow after being

shot by the federal agents:




        9.      Being shot stung incredibly bad but I felt fortunate to have shielded my face from

the blow.

        10.     When I was shot, I was not in the crowd of protestors. I may have been near some

fellow photographers. I did not defy any orders to move away. I had already moved far away.

        11.     A bit later, I was documenting the scene near the corner of SW 3rd Ave. and SW

Salmon. Again, I was at least 100 feet away from any federal agents, who appeared to be

retreating. I was not doing anything threatening. I was crouching behind a car because federal

agents had just shot at my face.

        12.     Right as I happened to look up, suddenly, without any warning or provocation, I

felt a huge impact on my face and heard a chunk of something ricochet nearby.

        13.     A federal agent had again shot at my face, this time connecting with my gas mask.

It shattered the mask’s plastic filter cover.



PAGE 3        DECLARATION OF STEVE HICKEY ISO MOTION FOR TRO AGAINST
              FEDERAL DEFENDANTS
